Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                 July 05, 2016

The Court of Appeals hereby passes the following order:

A16A2002. LARKIN V. CAMPBELL v. RENEE SIMMONS CAMPBELL.

      Larkin V. Campbell and Renee Simmons Campbell were divorced on May 20,
2016. Larkin V. Campbell filed this appeal from the final judgment and divorce
decree. We, however, lack jurisdiction.
      Under the Georgia Constitution of 1983, Art. VI, Sec. VI, Par. III (6), the
Supreme Court has appellate jurisdiction over “[a]ll divorce and alimony cases.”
Accordingly, we hereby TRANSFER this case to the Supreme Court of Georgia.



                                      Court of Appeals of the State of Georgia
                                                                           07/05/2016
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.